DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 03/15/2022 have been entered. Claims 1-16 remain pending in the application.  
Response to Arguments
Applicant’s arguments, see Pg 1-2, filed 03/15/2022, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of 12/22/2021 has been withdrawn. 
Applicant’s arguments, see PG , filed 03/15/2022, with respect to the rejection(s) of claim(s) 10-16 under U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chiu and Hsu.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2017/0315330) in view of Chen (US 2019/0146190, of record).
Regarding claim 10, Chiu discloses an image capturing lens system (see Fig 3) comprising: a first lens having a refractive power (see Fig 3; L21); a second lens having a refractive power (see Fig 3; L22); a third lens having a refractive power and a concave object-side surface (see Fig 3; L23 has a concave object side surface); a fourth lens having a refractive power (see Fig 3; L24); a fifth lens having a negative refractive power (see Table 3; fifth lens has a negative refractive power calculated from radius of curvature and index of refraction) and comprising a concave image-side surface at an optical axis of the image capturing lens system (see Fig 3; L25 has a concave image side surface); and a sixth lens having a refractive power (see Fig 3; L26); wherein the first to sixth lenses are sequentially disposed in ascending numerical order from an object side of the image capturing lens system toward an imaging plane of the image capturing lens system (see Fig 3; lenses 1-6 are disposed in ascending order L21-L26 from left/object side to right/image side), wherein the following conditional expression is satisfied: 0.7 ˂ BFL/S8S13 (see Table 3; BFL/S8S13 = 0.830) where BFL is a distance from an image-side surface of the sixth lens to the imaging plane (see Table 3; thicknesses between imaging plane and object side of lens 6 is 4.827), and S8S13 is a distance from an object-side surface of the fourth lens to the image-side surface of the sixth lens (see Table 3; thicknesses between object side of lens 4 and 6 is 5.801), and wherein the first to sixth lenses are the only lenses having a refractive power in the image capturing lens system (see Table 3; one six lenses in the system).
Chiu does not disclose wherein the image capturing lens system further comprises a stop disposed between the second lens and the third lens, and the third lens or the fourth lens is made of glass. Chiu and Chen are related because both disclose image capturing lens systems.
Chen discloses an image capturing lens system (see Fig 7) wherein the image capturing lens system further comprises a stop disposed between the second lens and the third lens (see Fig 3; system may comprise a stop between the second and third lenses), the third lens or the fourth lens is made of glass (Para [0060]; lens elements may be made of either glass or plastic including lens three and lens four)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chiu with wherein the image capturing lens system further comprises a stop disposed between the second lens and the third lens and the third lens or the fourth lens is made of glass for the purpose of improving the amount of light reaching the image plane.
Regarding claim 11, Chiu in view of Chen discloses the image capturing lens system of claim 10 (Chiu: see Fig 3), wherein the first lens has a negative refractive power (Chiu: see Fig 3; see Table 3; power is calculated to be 1/-5.01853 thus negative).
Regarding claim 12, Chiu in view of Chen discloses the image capturing lens system of claim 10 (Chiu: see Fig 3), wherein the third lens and the fourth lens each have a positive refractive power (Chiu: see Fig 3; see Table 3; power is calculated to be 1/8.869 and 1/3.316815 for lenses 3 and 4 respectively).
Regarding claim 14, Chiu in view of Chen discloses the image capturing lens system of claim 10 (Chiu: see Fig 3), wherein the second lens has a convex image-side surface (Chiu: see Fig 2; L22 has a convex image-side surface S23)
Regarding claim 16, Chiu in view of Chen discloses the image capturing lens system of claim 10 (Chiu: see Fig 3), wherein the following conditional expression is satisfied: D45 < D34 (Chiu: see Table 3; 0 < 0.117); where D34 is a distance from an image-side surface of the third lens to the object-side surface of the fourth lens (Chiu: see Table 3; thickness between lenses 3 and 4 is 0.117), and D45 is a distance from an image-side surface of the fourth lens to an object-side surface of the fifth lens (Chiu: see Table 3; thickness between lenses 4 and 5 is 0). 
Claims 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2018/0074293) in view of Chen (US 2019/0146190, of record).
Regarding claim 10, Hsu discloses an image capturing lens system (see Fig 5/13) comprising: a first lens having a refractive power (see Fig 5/13; 310/710); a second lens having a refractive power (see Fig 5/13; 320/720); a third lens having a refractive power and a concave object-side surface (see Fig 5/13; 330/730 has a concave object side surface); a fourth lens having a refractive power (see Fig 5/13; 340/740); a fifth lens having a negative refractive power (see Table 5/13; fifth lens has a negative refractive power) and comprising a concave image-side surface at an optical axis of the image capturing lens system (see Fig 5/13; 350/750 has a concave image side surface); and a sixth lens having a refractive power (see Fig 5/13; 360/760); wherein the first to sixth lenses are sequentially disposed in ascending numerical order from an object side of the image capturing lens system toward an imaging plane of the image capturing lens system (see Fig 5/13; lenses 1-6 are disposed in ascending order 310-360/710-760 from left/object side to right/image side), wherein the following conditional expression is satisfied: 0.7 ˂ BFL/S8S13 (see Table 5/13; BFL/S8S13 (ex 3. =0.936) (ex 7. =0.874)) where BFL is a distance from an image-side surface of the sixth lens to the imaging plane (see Table 5/13; thicknesses between imaging plane and object side of lens 6 is 1.38 for ex 3 and 1.06 for ex 7), and S8S13 is a distance from an object-side surface of the fourth lens to the image-side surface of the sixth lens (see Table 5/13; thicknesses between object side of lens 4 and 6 is 1.213 for ex 7 and 1.414 for ex 3), and wherein the first to sixth lenses are the only lenses having a refractive power in the image capturing lens system (see Table 5/13; only six lenses in the system).
Hsu does not disclose wherein the image capturing lens system further comprises a stop disposed between the second lens and the third lens, and the third lens or the fourth lens is made of glass. Hsu and Chen are related because both disclose image capturing lens systems.
Chen discloses an image capturing lens system (see Fig 7) wherein the image capturing lens system further comprises a stop disposed between the second lens and the third lens (see Fig 3; system may comprise a stop between the second and third lenses), the third lens or the fourth lens is made of glass (Para [0060]; lens elements may be made of either glass or plastic including lens three and lens four)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Hsu with wherein the image capturing lens system further comprises a stop disposed between the second lens and the third lens and the third lens or the fourth lens is made of glass of Chen for the purpose of improving the amount of light reaching the image plane.
Regarding claim 13, Hsu in view of Chen discloses the image capturing lens system of claim 10 (Hsu: see Fig 13), wherein the following conditional expressions are satisfied: f3/f < 2.0; f4/f < 2.0; where f is a focal length of the image (Hsu: see Table 13; f3/f = -87.7/2.12 < 2.0 ; f4/f = 1.75/2.12 < 2.0). 
Regarding claim 15, Hsu in view of Chen discloses the image capturing lens system of claim 10 (Hsu: see Fig 5), wherein the following conditional expression is satisfied: D34 < D23 where D23 is a distance from an image-side surface of the second lens to an object-side surface of the third lens, and D34 is a distance from an image-side surface of the third lens to the object-side surface of the fourth lens (Hsu: see Table 5; D34 is .239 and D23 is .342 thus D34 < D23) 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to anticipate or render obvious wherein a second lens having a positive refractive power, a convex object-side surface, and a convex image-side surface, along with the structural limitations of claim 1. Claims 2-9 are dependent on claim 1, thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (US 2017/0336603) discloses an image lens system, however, fails to anticipate or render obvious all the limitations of claim 1.
Lin (US 2009/0059395) discloses an image lens system, however, fails to anticipate or render obvious all the limitations of claim 1.
Ogino (US 4,239,340) discloses an image lens system, however, fail to anticipate or render obvious all the limitations of claim 1.
Yabe (US 3,877,796) discloses an image lens system, however, fail to anticipate or render obvious all the limitations of claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872